Main and Mikoll, JJ.,
dissent and vote to affirm in the following memoran-
dum by Main, J. Main, J. (dissenting). We respectfully dissent. Concededly, these infants plaintiffs, little girls aged 10 and 11, were guilty of no negligence of any kind, and the only issues involved are defendant’s negligence and damages. The uncontroverted testimony established that there were areas of snow and slush on the highway and that the vehicle operated by the defendant left the highway on its right-hand side, then returned to the highway and proceeded on until it left the left-hand side of the highway, continuing until it struck a tree with such force as to render the vehicle a total loss. Skid marks from the point where the vehicle first left the highway until it collided with the tree measured some 300 feet. The majority apparently attaches great significance to the fact that one of the infant plaintiffs testified to feeling a jolt soon after the defendant’s vehicle passed an unidentified small truck proceeding in the opposite direction. However, both girls testified that the truck was on its side of the highway, and any inference that it contributed to the accident is completely without support in the record. The fact that defendant’s vehicle left the highway, traveling some 300 feet on and off the highway, and yet was still moving at such a speed as to cause its demolition when it struck a tree is clear, *949convincing and conclusive evidence of speed—speed that was equally conclusive of imprudent operation under the conditions existing, to say the least. The plaintiffs’ evidence becomes conclusive when it is not contradicted by direct evidence, nor by any legitimate inferences from the evidence, and it is not opposed to the probabilities, nor in its nature surprising or suspicious (Hull v Littauer, 162 NY 569; Richardson, Evidence [9th ed], § 123; see Foley v Rodenberg, 34 AD2d 697). In conclusion, it has been long and well established that a motion pursuant to CPLR 4404 (subd [a]) may be granted when it can be fairly seen that the preponderance of the evidence in favor of the plaintiff is so great that the jury could not have reached the conclusion it did upon any fair interpretation of that evidence (Yacano v De Fayette, 67 AD2d 1059; Blakeslee v Lubell, 66 AD2d 958; Lincoln v Austic, 60 AD2d 487, mot for lv to app den 44 NY2d 644; McDowell v Di Pronio, 52 AD2d 749; Solkey v Beyer, 238 App Div 809). Moreover, when a trial court’s determination that a jury verdict is contrary to the evidence is not unreasonable, this court should not intervene to reverse that finding (Yacano v De Fayette, supra; McDowell v Di Pronio, supra; Terpening Trucking Co. v City of Fulton, 46 AD2d 992). The duty and the responsibility of the Trial Judge in handling these posttrial motions is well stated in Mann v Hunt (283 App Div 140). The Trial Judge here heard and observed the witnesses, properly charged the jury, received the verdicts and heard extensive argument by counsel. He then made an "informed professional judgment” which we should not disturb.